Citation Nr: 1622851	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  00-14 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a left ear disorder. 

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder since February 18, 1998.  

5.  Entitlement to nonservice-connected disability pension.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to February 1998.  The period of service from September 30, 1996, to February 17, 1998, may not be considered for VA compensation purposes.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in October 1999, October 2000 and November 2014.  

The October 1999 rating decision denied service connection for a lumbar spine disorder and left ear disorder and granted service connection for anterior cruciate ligament (ACL) reconstruction and medial meniscal tear, left knee with scar.  A 10 percent rating was assigned for the left knee disability effective February 18, 1998.  

The Board notes that in a May 2016 rating decision, the RO recharacterized the disability as left knee ACL reconstruction and meniscus repair and separated the rating assigned for the scar.  The RO also granted several other separate ratings for the left knee disability.  For the sake of clarity, the issue before the Board has been characterized as reflected on the title page.  

The October 2000 rating decision denied entitlement to nonservice-connected disability pension.  The November 2014 rating decision denied service connection for bilateral pes planus.  

The Board denied the claims addressed in the October 1999 and October 2000 rating decisions in a December 2005 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Memorandum Decision, the Court vacated the Board's December 2005 decision and remanded the appeal to the Board for further development.  The Board remanded the issues for additional development in April 2009.  In September 2011, the Board denied the Veteran's claims.  The Veteran again appealed the Board decision to the Court.  In an April 2013 Memorandum Decision, the Court vacated the Board's September 2011 decision and remanded the appeal to the Board for further development.  Those claims were remanded by the Board in December 2013 and have been returned for appellate review.  

The issue of entitlement to a TDIU was properly added to the appeal by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the last supplemental statement of the case (SSOC) was issued in October 2014, pertinent evidence has been added to the file.  For example, the Veteran was afforded additional VA examinations.  As such, remand is appropriate so that the RO can address this evidence in an SSOC.  See 38 C.F.R. § 19.37 (2015).  

The Veteran was incarcerated until June 2014.  Prior to his release, he submitted a VA Form 21-4142 authorizing the release of his records dated from May 1999 to the present from the Colorado Department of Corrections.  See VA Form 21-4142 received June 6, 2014.  This form was submitted after the RO contacted the Veteran to inform him that a previously submitted form authorizing the release of his prison records had expired.  Review of the electronic record does not reveal that a request for the Veteran's records from the Colorado Department of Corrections was made.  This must be rectified on remand.  

The Board's December 2013 remand requested in part that a medical opinion be obtained as to whether the Veteran's overall disabilities, without regard to etiology, would likely permanently render him unable to secure and follow a substantially gainful occupation.  An opinion was obtained in April 2014; however, the opinion appears to only address the impairment in employment caused by service-connected disabilities.  As such, an additional medical opinion should be obtained.   

The claim for service connection for bilateral pes planus was denied in a November 2014 rating decision.  A timely notice of disagreement (NOD) was filed in April 2015.  See VA Form 21-4138.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit an authorization for the release of his records from the Colorado Department of Corrections dated from May 1999 until his release.  If the required form is submitted, make efforts to obtain the identified records.  

2.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for bilateral pes planus.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

3.  Send the claims file to an appropriate medical clinician to address the following.  

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's overall disabilities render him unable to secure and follow a substantially gainful occupation?  

The above opinion should be made in consideration of ALL of the Veteran's disabilities and not just his service-connected disabilities.  Of note, the Veteran has complained of disability of the cervical and lumbar spines, left shoulder, hands, knees, skin, ankles, feet, ribs, and left ear, as well as PTSD and hearing loss.  

An examination or examinations should be scheduled only if the clinician determines that such is necessary.  

A complete rationale should be provided for all conclusions reached.  

4.  Readjudicate the claims for service connection for a lumbar spine disorder; service connection for a left ear disorder; entitlement to an initial rating in excess of 10 percent for a left knee disorder since February 18, 1998; entitlement to nonservice-connected disability pension; and entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




